Citation Nr: 1336104	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  12-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran had active service from August 1972 to June 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as from an initial adjudication of the claim to reopen the claim for PTSD in July 2012.  

The RO construed the Veteran's June 2011 correspondence as an application to reopen the claim for service connection for PTSD.  Although a rating decision addressing the issue of whether new and material evidence had been presented to reopen the claim was not issued, the issue was adjudicated in the July 2012 statement of the case.  The Board finds the July 2012 statement of the case to be tantamount to initial adjudication with respect to whether new and material evidence has been submitted to reopen the claim for service connection for PTSD.  The Board further finds that the Veteran's statements following the July 2012 statement of the case, to include his testimony at the hearing in August 2013, constitute a timely notice of disagreement and substantive appeal regarding the issue of whether new and material evidence has been presented to reopen the claim for service connection for PTSD.  Consequently, the Board finds the claim falls within the scope of its appellate jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003). 

Where a Veteran claims service connection for a psychiatric disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects diagnoses to include PTSD and depression.  In accordance with Clemons, the issue has been re-characterized to include all psychiatric disorders.  Id.  

The Veteran testified at a Board videoconference hearing in August 2013.  A transcript of the hearing is associated with the claim file.  

The issues of service connection for a psychiatric disorder and a right ankle disability are addressed in the REMAND portion of the decision below are REMANDED to the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a timely notice of disagreement, and the decision is now final.  

2.  Evidence received since the January 2010 rating decision is new and material; it relates to unestablished fact necessary to substantiate the claim for service connection for psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the claim for service connection for PTSD.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

When the agency of original jurisdiction (AOJ) has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection for PTSD was denied in a January 2010 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for PSTD was denied based on the RO's determination that PTSD was not shown to have its onset during active service and/or that there was no verifiable stressor.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the January 2010 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the January 2010 determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2012); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claim file since the RO's January 2010 rating decision consists of hearing testimony of the Veteran and his spouse, as well as a July 2012 VA treatment record reflecting diagnoses of PTSD and major depressive disorder.  

When considered with previous evidence of record, to include a November 1979 service treatment record reflecting the Veteran's complaints of flashbacks, and an impression of anxiety attack with a dissociative quality related to stress, the Board finds the evidence added to the record since the January 2010 rating decision raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  As such, the evidence is new and material and reopening the claim is warranted.  The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the remand below.  





ORDER

New and material evidence has been received and the claim of service connection for PTSD is reopened.  


REMAND

A November 1979 service treatment record reflects an impression of anxiety attack related to stress.  The episode was reported to have a dissociative quality noted to usually be seen under stressful situations.  A July 2012 VA treatment record reflects diagnoses of PTSD and major depressive disorder and the Veteran asserts that his psychiatric symptoms are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran has a psychiatric disorder, to include PTSD and depression, related to service.  

With respect to a right ankle disability, service treatment records document right ankle sprains, to include in July 1979.  The October 2011 VA examination report notes both of the right ankle sprains during service were each limited to one encounter, indicating the minor nature of the right ankle sprains, without chronic tendencies.  Although no current right ankle pathology was noted, a VA treatment record associated with the claim file in September 2013 reflects magnetic resonance imaging (MRI) showed a tear in the peroneous tendons.  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran has a right ankle disability related to service.  

A March 2010 Social Security Administration (SSA) disability determination reflects impairment due to PTSD.  The records upon which the determination was based may be relevant to the claim on appeal, and there is no indication that an attempt has been made to obtain the Veteran's complete SSA records.  VA must attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Because the claim file is being returned it should be updated to include any additional, pertinent treatment records the Veteran identifies.  See 38 C.F.R. § 3.159(c)(1) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of the medical records that served as the basis for the March 2010 determination.  All efforts must be documented in the claim file.  If the search for these records is negative, the finding must be noted in the claim file and the Veteran must be informed of such in writing.  

2.  After securing the proper authorization, obtain and associate with the claim file all VA treatment records since December 2011.  Any additional pertinent records identified by the Veteran during the course of the remand must also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claim file.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, to include PTSD and major depressive disorder, is related to service, to include the documented anxiety attack during service in November 1979.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA right ankle examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle disability is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


